Filed 1/27/21 In re Nathaniel G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO


 In re NATHANIEL G., et al., Persons                                    B303973
 Coming Under the Juvenile Court
 Law.                                                                   (Los Angeles County
                                                                        Super. Ct. No. 19CCJP01712A-B)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff,

           v.

 CRISTIAN G.,

           Defendant and Appellant;

 NATHANIEL G., et al.,

           Minors and Respondents.


     APPEAL from orders of the Superior Court of Los Angeles
County, Martha Matthews, Judge and Robin Kessler, Judge Pro
Tempore. Affirmed.
      Keiter Appellate Law and Mitchell Keiter, under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Minors and Respondents.
                _________________________________
      Appellant Cristian G. (father) appeals from the juvenile
court’s January 6, 2020 orders continuing jurisdiction over his
children, Nathaniel (born 2013) and Evelyn (born 2015) under
Welfare and Institutions Code sections 300 and 364.1 We affirm
the orders.
                          BACKGROUND
Prior appeal
       In a prior appeal, this court affirmed the juvenile court’s
orders establishing dependency jurisdiction over Nathaniel and
Evelyn under section 300, subdivision (b), based on father’s
marijuana use; his violation of a court order requiring monitored
visitation between the children and their mother, Martha C.
(mother); and mother’s substance abuse. We also affirmed the
juvenile court’s dispositional orders. (In re N.G. (Oct. 7, 2020,
B299550 [nonpub. opn.].) The dispositional orders placed the
children with father in the paternal grandmother’s home and
required father to complete a parenting program, to submit to 10
random drug and alcohol tests, and to enroll in a drug
rehabilitation program with random testing if father had an
unexcused missed test or a positive test for anything other than
decreasing levels of marijuana.


___________________________________________________________
1     All further statutory references are to the Welfare and
Institutions Code.




                                2
      The court ordered mother to enroll in a drug rehabilitation
program with aftercare, weekly random drug and alcohol testing,
individual counseling to address case issues, and a parenting
program. Mother was accorded monitored visits with the
children.
Current appeal
      In January 2020, the Los Angeles County Department of
Children and Family Services (the Department) reported that the
children remained placed with father in the paternal
grandmother’s home. Father had full-time employment that kept
him away from the home from 2 p.m. to 12 a.m. He got the
children ready for school in the morning and took them to school.
After school, the children were cared for by two paternal aunts
who also lived in the home. The paternal grandmother, who was
the children’s primary caregiver, prepared dinner, bathed the
children, and put them to bed.
      Mother had not been in contact with the Department for
three months when she met with the social worker in November
2019. She had moved out of Los Angeles County and had been
employed for nine months. Mother said she was not using any
drugs and denied ever having a drug problem.
      Mother said she visited with the children at the paternal
grandmother’s home or at a park near the paternal
grandmother’s home. Nathaniel reported, however, on two
separate occasions that he had been to mother’s “new home.” He
became evasive when the social worker questioned him further
about visiting mother’s home. The social worker expressed
concern that mother was having unmonitored contact with the
children, in violation of the order for monitored visitation.
Mother had not enrolled in a drug program or complied with any




                                3
part of her case plan. The Department concluded the children
were at high risk of future neglect or abuse by mother if they
were to be returned to her care.
      Father had also failed to enroll in any court ordered
programs, insisting that he should not be required to do so.
Although neither parent had complied with their respective case
plans or taken identifiable steps to mitigate the problems that led
to dependency jurisdiction, the Department concluded the
children were not at risk of harm and recommended terminating
jurisdiction.2
       At the January 6, 2020 review hearing, the children’s
counsel asked the juvenile court to retain jurisdiction, pointing
out that father had failed to comply with any part of his case plan
and that the Department’s reports indicated the children were
having unmonitored visits with mother. The juvenile court
agreed, noting that neither parent had complied with their
respective case plans, and there was evidence that mother was
having unmonitored contact with the children. The court
extended jurisdiction for an additional six months and modified
its prior order requiring father to complete 10 on demand drug
tests. The juvenile court ordered father to start a new series of
five consecutive negative drug tests, showing nothing other than
decreasing levels of marijuana. The court ordered the
Department to provide appropriate parenting referrals for father.
       This appeal followed.



___________________________________________________________
2     In light of its recommendation, the Department is not a
party to this appeal. The children are the respondents in this
appeal.




                                 4
                           DISCUSSION
I. Applicable law and standard of review
     Section 364, subdivision (c) provides:
     “After hearing any evidence presented by the social
     worker, the parent, the guardian, or the child, the
     court shall determine whether continued supervision
     is necessary. The court shall terminate its
     jurisdiction unless the social worker or his or her
     department establishes by a preponderance of
     evidence that the conditions still exist which would
     justify initial assumption of jurisdiction under
     Section 300, or that those conditions are likely to
     exist if supervision is withdrawn. Failure of the
     parent or guardian to participate regularly in any
     court ordered treatment program shall constitute
     prima facie evidence that the conditions which
     justified initial assumption of jurisdiction still exist
     and that continued supervision is necessary.”

      “[T]he juvenile court may retain jurisdiction
notwithstanding the recommendation of, or facts solely submitted
by, the Department if there is a preponderance of evidence that
the conditions are such to justify that retention.” (In re J.F.
(2014) 228 Cal.App.4th 202, 210 (J.F.).) We review the juvenile
court’s orders under section 364 for substantial evidence. (Id. at
p. 209.)
II. Substantial evidence supports the order for continued
jurisdiction
      Substantial evidence supports the order for continued
jurisdiction. The undisputed evidence shows that both father and




                                 5
mother failed to participate in any court ordered programs,
“prima facie evidence that the conditions which justified initial
assumption of jurisdiction still exist and that continued
supervision is necessary.” (§ 364, subd. (c).)
       Father’s reliance on conflicting or ambiguous statements by
Nathaniel regarding the child’s visits with mother is insufficient
to overturn the juvenile court’s finding that the monitored
visitation order had been violated. Under the applicable
standard of review, an appellate court does not reweigh the
evidence, evaluate the credibility of witnesses, or draw inferences
contrary to the findings of the juvenile court. (J.F., supra, 228
Cal.App.4th at p. 209.)
       Father’s challenge to the orders requiring him to drug test
and to participate in a parenting program is moot. We affirmed
the dispositional orders for drug testing and parenting in father’s
prior appeal. (In re N.G. (Oct. 7, 2020, B299550 [nonpub. opn.].)
                             DISPOSITION
       The juvenile court’s January 6, 2020 orders are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ________________________, J.
                                     CHAVEZ

We concur:



___________________, Acting P. J.    ________________________, J.
ASHMANN-GERST                        HOFFSTADT




                                 6